 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF TENNESSEE
                                                                                                   2020 FEB 18 P I: 00
 U~.! ~TED STATE.S OF AMERICA
                                                                                                     .~.s. DJSTR!Ci cc rn  1_1
 V.                                                                                                   -;_, STE Ii NOi SI r: r: rt   .



NO. 3:10-CR-00161-1

DEFENDANT'S MOTION FOR SENTENCE REDUCTION AND/OR MODIFICATION PURSUANT TO 18 USC SECTION 3582

MOTION FOR RULE 32.2 HEARING ON FORFEITURE

MOTION FOR INDICATIVE RULING PURSUANT TO RULE 62.1

MOTION FOR APPOINTMENT OF COUNSEL .

The-Defendant Tamra! Guzman, ,p ro-se, files the above-referenced Motion!-': praying the Court will grant the relief requeste·d
below. ·In support, the Defendant presents the following:

RELEVANT CASE BACKGROUND

The Defendant was convicted after a jury trial on a 57-count indictment for operating a pain clinic that allegedly prescribed and
distributed controlled substances, pain pills. The Defendant was sentenced to 240 months and a forfeiture judgment of
approximately $2,500,000.

The Defendant filed an appeal. The Sixth Circuit Court of Appeals affirmed the conviction on July 2, 2014. United States v.
Guzman, 571 Fed. Appx. 356 (6th Cir. 2014).

The Defendant filed a timely Section 2255 Motion, which was denied by the Court. An appeal of the denial of a certificate of
appealability is pending before the Sixth Circuit.

The Defendant moved the CdurHor relief pursuant to Sectidh 3582 for compassionate ~elief because she has cancer. 'This
motion was denied.

The Defendant was deprived of any offset for legitimate services provided and/or money she did not obtain from a crime.
Additionally, property was seized that the Defendant owned prior to the alleged beginning of the conspiracy. The Defendant was
never given notice that substitute properties would be seized and pursuant to Honeycutt, it may not be lawful.

Essentially, the Government did a blanket seizure/forfeiture of all property owned by the Defendant without proving these
properties were obtained due to a crime.

GROUNDS FOR RELIEF

1. Pursuant to Honeycutt v. United States, 137 S. Ct. 1636 (2017), the Defendant cannot be held "jointly and severally liable for
p~opercy..that his co-conspinators.derived. from.tbe crime. that.the,.defendant hirhself· did.not acquire.!' . The-Defendant believes
she is due a hearing on the forfeiture/restitution amount, where the burden of proof is on the Government. The Defendant was
deprived of any offsets for legitimate services and property was seized that was not directly or indirectly obtained as the result
of a crime. 137 S. Ct. at 1628.

2. In ·accordance with Rule 62.1, the Defendant moves the Court to·consider the issue of compassionate relief, after the
Federal Defenders Service briefs the issue. Their office has recently obtained the Defendant's medical records, but cannot




           Case 3:10-cr-00161-TAV-DCP Document 367 Filed 02/18/20 Page 1 of 3 PageID #: 3930
 move without the Court appointing them, ag:{~eing to consider granting the claim, and then certifying toJh~ Sixth Circuit that if
 the appeal were remanded it would grant relief.

 JURISDICTION

 The First Step Act changed 18 L:SC Section 3582 and now allows the Court to reduce or modify a sentence after the defendant
 makes a reouestto the warden. The Defendant mftde a request-to the warden in 2019; Please see, Exhibit-A Request tu the
 Warden. The 30-day time limit for a response· ha~-•expired.

This is the proper proceeding to present this claim to the Court. Forfeiture and/or restitution orders cannot be challenged in
habeas proceedings. The Sixth Circuit Court of Appeals has recognized that the Honeycutt case is applicable to
forfeiture/restitution and 18 USC Section 981/982. See, United States v. Elliott, 876 F.3d 855 (6th Cir. 2018)

 RELIEF REQUESTED

The Defendant was improperly held liable for over $2.5 million. The Defendant moves the court for:

1. A hearing, by jury, in accordance with Fr-ieral Rules of Criminal Procedure, Rule 32.2, for the proper adjudication of the
forfeii:ure/restitution; and,

·2.i,App'ointment of counsel tt1 professionally investigate, review evidence, and brief this forfeiture claim, in accordance. with the
· Defendant's Sixth Amendment right to counsel in a criminal proceeding. The Court may note that tll~ Defendant is suffering
  with cancer and is prescribed medications which affect her cognitive abilities. She is being assisted by a fellow inmate who will
  be released soon;

3. Grant an indicative ruling and certify to the Sixth Circuit that if the case were remanded the Court would grant relief; and,

4. Issue a writ for the Defendant to be brought back to the District to work with appointed counsel to prepare for the hearing.

The Defendant would like to present evidence that she did not personally profit and/or obtain over $2.5 million, as stated in the
forfeiture/restitution orders. The Defendant has records which prove that the Defendant did not receive over $2.5 million from
selling pills for cash. If allowed to present these records or if the Government chooses to stipulate to a certain amount
considerably less th 9 n $2.5 million, the Defendant's relevant conduct for the selling of pain pills, would be considerably less.
This is a sentencing error that might lead the Court to grant a lesser sentence.

Additionally, theDefendant would like to presentmedical-evidence of the deniaLof adequate medical care'.. The Defendant has
previously requ·ested compassionate re:ief, ·without the assistance of counsel; but now the Federal :Defe11ders Service has· the
Defendant's medical records to substantiate the ·claims. The Defendant has battled cancer for mos( of i1er incarceration.

ARGUMENTS AND AUTHORITIES IN SUPPORT OF RELIEF

The Supreme Court held in Honeycutt that a defendant can only be held liable for proceeds he obtained directly or indirectly
from his unlawful conduct, the crime he committed. Section 3582 allows the Court to reduce or modify a sentence under the
standard of "extraordinary or compelling reasons" or for compassionate release. The Defendant qualifies for relief under
Honeycutt and Section 3582.

The Second, Fifth, Sixth and Eleventh Circuits all agree that Honeycutt is applicable to forfeitures obtained pursuant to 18 USC
Section 981 and 982. See, United States v. Gil-Guerrero, 759 Fed. Appx. 12 (2d Cir. 2018); United States v. Sanjar, 876 F.3d
725, 749 (5th Cir. ??18);    United States v. Elliott, 876 F'.3d 855(6th Cir. 2017); and.United States v. Bradley, __ F.3d - ._
('6th Cir. 20-18). Trre· forfeiture/restit.ution order·in thep:resent case includes the~use of both Sections and 31· USG 5317;:
Because it is a statutory interpretation by the Supreme Court, the decision in Honeycutt is retroactive. Garland v. Roy, 615 F.3d
391, 396 (5th Cir. 2010).

The Defendant respectfully moves for a Rule 32.2 hearing and request that a jury be empanelled to hear evidence, unless the
Government chooses to stipulate to a lower amount for the forfeiture/restitution and intended loss. The Defendant is not liable
$2.5 million in seized properties and restitution, therefore, she is due a hearing. The burden is on the Government to prove the
Defendant obtained $ 2.5 million through unlawful conduct. The Defendant has documents to prove otherwise, but is willing to
reach an agreement to stipulate to a fair amount.


           Case 3:10-cr-00161-TAV-DCP Document 367 Filed 02/18/20 Page 2 of 3 PageID #: 3931
                                                                 •,                                                               ·,
 VVit! ! . ' : .t, assistance of appointed counsei, the Defendant -can pruvide authenticate records which prove the Defendao1 /fai no~
 ob tain over $2.5 million in cash and property, directly or indirectly due to unlawful conduct. Legitimate payments were made by
 for some services that were appropriately rendered and the Defendant owned some of the forfeited properties prior to the
 alleged conspiracy. Based to the Honeycutt case, these properties were not obtained due to unlawful conduct.

 Because R.ule 32.2 is a criminal proceeding, the Defendant should have appointed counsel, preferably the Federal Defender's
 Service. T!le forfeiture hearing ·s a critical> st?ge of the proceedings d triggers the Sixth A . ndrryef,t rig_ht to counsel.

_ Th. - uefendanLpi:ays·tr. -:;-Court.will grant appointment oi' co_un: ✓i so that her me9ic- . records can be. provided to tt~e _C ourl-: _      ·, ,   ~


  u, de'r- s:::.-al; t o prove the·seriousne.ss of.her medical problems. The 0-efendan(would like to pms .... nt--her ·medical records to the -
  Court, in ~ur.,p·.;,t of receiving compassio.-ia!e release pursuant to Section 3582. In the event that the Court does not appoint
 counsel, the Defendant moves the Court to allow the Federal Defender's Office to supplement the record .

 In the alternative to reviewing the forfeiture order pursuant to Section 3582, the Defendant moves the Court to consider relief
 under the All Writs Act. The Sixth Circuit has recognized, or assumed without deciding, that the All Writs Act remains available
 in criminal cases under the proper circumstances. United States v. LaPlante, 57 F.3d 252, 253 (2d Cir. 1995). At least one
 district court has granted a writ of audita querela to apply the Honeycutt case. See, United States v. Crews, No. 10-633-04,
 ECF Nos. 607 & 628 (E.D. Pa. Jan. 23, 2018). The Government agreed that Honeycutt should be applied retroactively in the
 Crews case.

  For- the reasons presented, the Defendant prays the. Court,will issue a writ to have the Defendant brought back t-1 the District'td ·:.
, work with appointed, counsel , in preparation for a Rule 32.2 and Section 3582 hea,ring. .                     ·

 Res~     lly Su_t}rl}jtted,
    ~-/~~I~
 Tamral Guzman, Defendant
 February 11, 2020

 Reg. No. 43512-074
 FCI-Tallahassee
 PO Box 5000
 Tallahassee, FL 32314

 CERTIFICATE OF SERVICE

A copy of the same has been served on the.U.S. Attorney's Office by the electronic filing of this Motion by the U.S. District

c~                ~                  -
Tarr,raI Guzman




           Case 3:10-cr-00161-TAV-DCP Document 367 Filed 02/18/20 Page 3 of 3 PageID #: 3932
